EATON, District Judge (concurring specially).
Plaintiffs say that to exempt the Central Baptist Church of Miami, Florida, Inc. from paying real property taxes on approximately 75,000 square feet of land, consisting of 290 parking spaces, operated six days of each week as a commercial parking lot constitutes an establishment of religion, effects a prohibition of the free exercise of religion, and denies the Plaintiffs equal protection of the law.
Whatever else may be said about this exemption, it cannot be said, in view of Walz v. Tax Commission, 1970, 397 U.S. 664, 90 S.Ct. 1409, 25 L.Ed.2d 697, that the exemption constitutes an establishment of religion or effects a prohibition of the free exercise of religion.
If tax exemption granted on property used solely for religious worship does not constitute an establishment of religion or effect a prohibition of the free exercise thereof, then a tax exemption granted on property used as a profit-making parking lot does not.
To whatever extent each taxpayer in the urban Florida county of Dade is affected by this exemption, the fact is that every taxpayer is affected — including the members of the Church who pay real property taxes on their own Dade County property. The case does not present an “equal protection” proposition. Therefore, I must concur.